UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7651



DAVID CHARLES ALSTON,

                                             Petitioner - Appellant,

          versus


MICHAEL E. BUMGARNER,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-99-751-5-H)


Submitted:   January 18, 2001             Decided:   January 25, 2001


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


David Charles Alston, Appellant Pro Se. Clarence Joe DelForge, III,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     David Charles Alston seeks to appeal the district court’s

orders denying relief on his petition filed under 28 U.S.C.A. §

2254 (West 1994 & Supp. 2000) and his motion for reconsideration.

We have reviewed the record and the district court’s opinion and

find no reversible error. Accordingly, we deny Alston’s motion for

appointment of counsel on appeal, deny a certificate of appeal-

ability, and dismiss the appeal on the reasoning of the district

court.     See Alston v. Bumgarner, No. CA-99-751-5-H (E.D.N.C. Sep.

19; Nov. 8, 2000).      We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                           DISMISSED




                                   2